PER CURIAM.
The original opinion in this cause is withdrawn and this one is substituted therefor on rehearing.
Petitioner Howard was convicted of murder in the first degree and we affirmed, Howard v. State, 273 Ala. 544, 142 So.2d 685. He then filed an application for leave to file a petition for a writ of error coram nobis in the Circuit Court of Butler County.
Originally, we denied Howard’s application for leave to file petition for writ of error coram nobis. However, the State, not Howard, filed the application for rehearing in this cause and now appears to take the position that the petition should be granted. Since both parties to this controversy now apparently request that the petition be granted, we accede to the requests.
Petition for leave to file petition for writ of error coram nobis in the Circuit Court of Butler County granted.
Rehearing granted and petition granted.
All the Justices concur.